                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

LOUIS JAMES BROWN, #364717                          §
                                                    § Civil Action No. 4:19-CV-552
v.                                                  § (Judge Mazzant/Judge Nowak)
                                                    §
DANIEL MCDANIEL, ET AL.                             §

        ORDER OF PARTIAL DISMISSAL AND ADMINISTRATIVE CLOSING

        The United States Magistrate Judge previously issued a Report and Recommendation

concluding that Plaintiff’s claims against Daniel McDaniel and Judge Cindi Porte-Gore should be

dismissed with prejudice and Plaintiff’s claims against Detective Timothy Dowd should be

administratively closed during the pendency of the state criminal proceedings. The Report and

Recommendation of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration. No

objections having been timely filed, the Court concludes that the findings and conclusions of the

Magistrate Judge are correct, and adopts the same as the findings and conclusions of the Court.

        It is therefore ORDERED that Plaintiff’s claims against Daniel McDaniel are

DISMISSED WITH PREJUDICE.

        It is further ORDERED that Plaintiff’s claims against Judge Cindi Porter-Gore are

DISMISSED WITH PREJUDICE.

        It is finally ORDERED that Plaintiff’s claims against Detective Timothy Dowd are

ADMINISTRATIVELY CLOSED. Plaintiff may ask the Court to place the case as to Detective

Dowd back on the active docket if the criminal charges are dismissed or resolved in his favor.

Plaintiff is placed on notice that the case will be dismissed if he is convicted or the criminal charges

are finally resolved against him. then the case should be dismissed. Plaintiff is also placed on
.

    notice that the case will be dismissed if the Court has not heard from Plaintiff within two years

    from the entry of this order administratively closing the case.

           All motions by either party not previously ruled on are hereby DENIED.

            SIGNED this 6th day of February, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                     2
